UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
ORDER
-against-
20 Cr. 67 (PGG)
ADEL KELLEL,
Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

It is hereby ORDERED that the Defendant’s sentencing, previously
scheduled for April 23, 2020, will now take place on May 20, 2020 at 4:00 p.m. in
Courtroom 705 of the Thurgood Marshal! Courthouse, 40 Foley Square, New York, New
York, Any submissions on behalf of the Defendant are due by April 29, 2020. The
Government’s submission is due by May 6, 2020.

It is further ORDERED that the Probation Department prepare a presentence
investigation report for the Defendant.

Dated: New York, New York

January 8 {, 2020
SO ORDERED.

i, aul bang
Paul G. Gardephe :
United States District Judge

 

 
